This is an action to recover of the defendants damages for alleged breaches of the statutory bond executed and filed by the defendant Mildred W. Purvis, administratrix c. t. a. of S. M. Blacknall, deceased, as principal, and The Fidelity and Casualty Company of New York as surety. The plaintiffs are creditors of the estate of S. M. Blacknall, deceased, holding claims against said estate in the aggregate amount of $21,587.41, as evidenced by notes executed by the said S. M. Blacknall.
The action was begun in the Superior Court of Vance County on 27 January, 1933.
At October Term, 1933, of said court, by consent of the plaintiffs and of the defendant The Fidelity and Casualty Company of New York, and subject to the exception of the defendant Mildred W. Purvis, administratrix c. t.a., the action was referred to a referee for trial. It was heard at January Term, 1935, of said court, upon exceptions to the report of the referee, duly filed by the plaintiffs and by the defendant The Fidelity and Casualty Company of New York. The findings of fact made by the referee, and set out in his report, were approved by the judge, and his conclusions of law, as modified, were affirmed.
It was thereupon ordered and adjudged by the court that the "Final account of said Mildred W. Purvis, administratrix c. t. a. of S. M. Blacknall, deceased, be and the same is remanded to the clerk of the Superior Court of Vance County to adjust and settle the same in accordance with this judgment, to wit: (a) The disallowance of the credit of $10,000 for amount paid to compromise the caveat to the will; (b) the disallowance of the credit of $7,000 for amount paid attorneys to defend the caveat to the will; and (c) for allowance of proper commissions to said administratrix, all of which has been herein specifically set out."
From this order both the plaintiffs and the defendant The Fidelity and Casualty Company of New York appealed to the Supreme Court.
This action was begun in the Superior Court of Vance County to recover of the defendants damages resulting from certain alleged breaches of the bond executed by the defendant Mildred W. Purvis, administratrix c. t. a. of S. M. Blacknall, deceased, as principal, and by the defendant The Fidelity and Casualty Company of New York as surety. The bond is in the penal sum of $80,000 and is conditioned *Page 229 
as required by statute. C. S., 33. The plaintiffs are creditors of the estate of S. M. Blacknall, who died in Vance County on 19 April, 1929, leaving a last will and testament, which has been duly probated and recorded. Their claims against the estate are founded upon notes executed by S. M. Blacknall, and aggregate the sum of $21,587.41. These claims have not been paid. There are no assets now in the hands of the defendant Mildred W. Purvis, administratrix c. t. a., for the payment of these claims, or any part of them.
It is alleged in the complaint that the defendant Mildred W. Purvis, administratrix c. t. a. of S. M. Blacknall, deceased, some time during the month of June, 1929, wrongfully paid to certain heirs at law and distributees of the estate of S. M. Blacknall, out of the assets of his estate then in her possession, the sum of $10,000 in settlement of a caveat proceeding instituted by said heirs at law and distributees, before the clerk of the Superior Court of Vance County; and that such payment was a breach of her bond, in the nature of a devistavit, and resulted in damages to the plaintiffs.
It is further alleged in the complaint that the defendant Mildred W. Purvis, administratrix c. t. a. of S. M. Blacknall, deceased, some time during the month of June, 1929, wrongfully paid to certain attorneys at law, employed by her, out of the assets of the estate of the said S. M. Blacknall deceased, the sum of $7,000, for their services in defending the caveat proceeding which was instituted by heirs at law and distributees of the estate of the said S. M. Blacknall, deceased; that such payment was a breach of her bond, in the nature of a devistavit, and resulted in damages to the plaintiffs.
It is further alleged in the complaint that from the date of her qualification as administratrix c. t. a. of S. M. Blacknall, deceased, to wit: 23 April, 1929, to some time during the summer of 1932, the defendant Mildred W. Purvis, administratrix c. t. a. of S. M. Blacknall, deceased, continued the operation of the business in which the deceased was engaged at the date of his death, and for that purpose wrongfully paid out large sums of money belonging to the estate; and that the use of said money for said purpose was a breach of her bond, in the nature of a devistavit, and resulted in damages to the plaintiffs.
It is further alleged in the complaint that because of the said breaches of her bond, the defendant Mildred W. Purvis, administratrix c. t. a. of S. M. Blacknall, deceased, is not entitled to commissions, but that notwithstanding this, she has wrongfully paid to herself, out of the assets of the estate, large sums as commissions, and that such payment was a breach of her bond, in the nature of a devistavit, and resulted in damages to the plaintiffs. *Page 230 
In its answer to the complaint the defendant The Fidelity and Casualty Company of New York, surety on the bond of its codefendant, denies that she has breached her bond as alleged in the complaint, in any respect, and among other defenses to plaintiffs' recovery in this action of the said defendant, pleads the three-year statute of limitations, C. S., 441 (6).
This is not an action or proceeding to surcharge or falsify the final account of the defendant Mildred W. Purvis, administratrix c. t. a. of S. M. Blacknall, which was filed in the office of the clerk of the Superior Court of Vance County on 9 December, 1932, and, because of the disqualification of said clerk, by reason of his interest in the estate, audited and approved by the judge of the Superior Court of Vance County. The plaintiffs do not challenge in this action the correctness of said account. They contend that disbursements shown by said account were breaches of the bond sued on, and that by reason of these breaches they are entitled to recover of both the principal and the surety on said bond, the damages which they have sustained as creditors of the estate of S. M. Blacknall, whose just claims have not been paid.
On the facts found by the referee, and approved by the judge, the plaintiffs were entitled to a judgment in accordance with the law applicable to these facts. The order made by the judge, in effect remanding the action to the clerk of the court to adjust and settle the final account of the defendant Mildred W. Purvis, administratrix c. t. a. of S. M. Blacknall, in accordance with certain rulings appearing in the order, was error. The order is reversed and set aside, to the end that there may be a new trial of the action on the report of the referee. The correctness of the rulings of the judge on the exceptions to the conclusions of law made by the referee cannot be considered by this Court in the present state of the record; nor should such rulings be deemed conclusive at the new trial.
As the order of the judge, in effect remanding the action to the clerk of the Superior Court of Vance County, has been reversed and set aside, it follows that the appeal of the defendant The Fidelity and Casualty Company of New York from said order must be dismissed. There is no judgment in the record from which an appeal to this Court will lie. See Pritchard v. SpringCo., 151 N.C. 249, 65 S.E. 968, and cases cited.
Error in plaintiffs' appeal.
Defendant's appeal dismissed. *Page 231